Case 1:19-cv-00032-JMS-MPB Document 1 Filed 01/04/19 Page 1 of 7 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                               Plaintiff,              )
                                                       )
               v.                                      )       Cause No. 1:19-cv-00032
                                                       )
ONE 2015 CHEVROLET CITY EXPRESS LS                     )
VIN 3N63M0YN1FK725252,                                 )
                                                       )
                               Defendant.              )

                          COMPLAINT OF FORFEITURE IN REM

       The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

Southern District of Indiana, and Eric P. Babbs, Special Assistant United States Attorney, alleges

as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action seeking forfeiture of certain property pursuant to 21 U.S.C. §

881(a)(4) because the defendant property facilitated violations of the Controlled Substances Act.

                          PARTIES, JURISDICTION, AND VENUE

       2.        The defendant property is one 2015 Chevrolet City Express LS VIN

3N63M0YN1FK725252 (the “Defendant Vehicle”).               The Defendant Vehicle has been assigned

Asset Identification Number 17-DEA-633855.

       3.      The Defendant Vehicle was seized by the United States Drug Enforcement

Administration (“DEA”) on August 15, 2017, and is currently in the custody of the DEA.

       4.      This Court has subject matter jurisdiction under 28 U.S.C. § 1345 (district courts

have original jurisdiction of all civil actions commenced by the United States) and § 1355

(district courts have original jurisdiction of any action for forfeiture, and action can be brought in

                                                  1
Case 1:19-cv-00032-JMS-MPB Document 1 Filed 01/04/19 Page 2 of 7 PageID #: 2



a district in which any of the acts giving rise to the forfeiture occurred).

          5.   This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b) (forfeiture action can be brought in a district in which any of the acts giving rise to the

forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for Certain Admiralty and

Maritime Claims and Asset Forfeiture Actions (clerk must issue a warrant to arrest property in

the government’s possession).

          6.   This Court is the appropriate venue in this matter pursuant to 28 U.S.C. § 1395(a)

and (b), in that the forfeiture accrued in the Southern District of Indiana.

                                               FACTS

          7.   From at least May 2016 through approximately August 2017, in the Southern

District of Indiana, Victor Boyd (“Boyd”) conspired with others to possess with intent to

distribute, and to distribute, controlled substances including heroin, methamphetamine,

marijuana, oxycodone, and hydrocodone. Boyd was a member of a drug trafficking

organization (“DTO”) that operated out of Indianapolis. Boyd directed the activities of other

DTO members, including Joshua Nelson (“Nelson”), David Quintana (“Quintana”), and

Shaquille Miller (“Miller”).

          8.   From April 2016 through May 2017, the DEA utilized a confidential informant to

execute seven controlled buys of heroin from Quintana and four controlled buys of heroin from

Miller.

          9.   On July 29, 2017, DEA agents conducted surveillance of Nelson, who was

directed by Boyd to pick up a sample of oxycodone from an individual in Gary, Indiana. Nelson

and Boyd, who were using the same cellular phone, agreed to meet the then-unidentified

individual (“UM”) at a Petro truck stop in Gary. The Defendant Vehicle – a newer, white-



                                                   2
Case 1:19-cv-00032-JMS-MPB Document 1 Filed 01/04/19 Page 3 of 7 PageID #: 3



paneled van – was utilized for this trip.

       10.     Nelson stated to the UM via cellular phone, “I’m about to be heading out. I’mma

call you as soon as I get like an hour … forty five minutes out.” The UM replied, “you guys

take the five that I have and then you guys … could test it … if you told me this is good to go …

I’ll get you 500.”

       11.     At approximately 10:20 a.m., the Defendant Vehicle was observed to leave from

Boyd’s residence at 9421 E. 10th Street, Indianapolis, Indiana. Electronic surveillance indicated

that Nelson traveled from the vicinity of 9421 E. 10th Street to Gary, Indiana.

       12.     DEA agents observed the Defendant Vehicle pull into the gas pump area at the

Petro stop. Also in the vicinity, agents observed a silver 2016 Nissan Maxima that was

registered to an address in Skokie, Illinois. Intercepted communications between Nelson and

the UM indicated that the UM was driving this type of vehicle. Nelson stated to the UM that he

was in the “White van” and, “I’m at P# 4.”

       13.     The silver Maxima parked close to the Defendant Vehicle. A Hispanic male

exited the silver Maxima and walked over to the passenger side of the Defendant Vehicle.

During this meeting, the Hispanic male delivered a sample of oxycodone pills to Nelson.

       14.     Electronic surveillance indicated that Nelson drove back to Indianapolis, Indiana

in the Defendant Vehicle. At approximately 8:05 p.m., Boyd stated to the UM, “We want them

… whatever you want to start with us … we can run through them, period.” The UM replied,

“you tell me, how long it take you to get rid of 500?” Boyd replied, “I can get rid of 100 a day,

easy.” The UM then stated, “And I got 15, I got 15,000 waiting.”

       15.     On August 15, 2017, Boyd possessed the following items at his residence located

at 9421 E. 10th Street: a firearm; ammunition; a digital scale and other materials for drug



                                                3
Case 1:19-cv-00032-JMS-MPB Document 1 Filed 01/04/19 Page 4 of 7 PageID #: 4



packaging and distribution; approximately 3.5 grams of heroin; approximately 40 hydrocodone

pills; and approximately $19,177 in United States Currency. On August 15, 2017, a federal

search warrant was executed at the 9421 E. 10th Street residence, and those items were seized.

       16.     Also pursuant to the August 15, 2017 search warrant at 9421 E. 10th Street, DEA

agents seized the Defendant Vehicle. The Defendant Vehicle was registered to Johnasty L.

McDaniel (“McDaniel”). McDaniel was Boyd’s girlfriend and lived with Boyd at the 9421 E.

10th Street residence.

       17.     On September 13, 2017, an Indictment was filed in cause number 1:17-cr-00190

(Southern District of Indiana) charging Boyd, Quintana, Miller, Nelson, and a fifth individual

with nine counts, including Conspiracy to Distribute Controlled Substances in violation of 21

U.S.C. § 846. The indictment gave notice that the United States would seek to forfeit any

property “constituting or derived from any proceeds the defendants obtained directly or

indirectly as a result of the offenses . . . and any and all property used or intended to be used in

any manner or part to commit and to facilitate the commission of the offenses.” Dkt. #28. On

April 6, 2018, an Information was filed in cause number 1:18-cr-00106 (Southern District of

Indiana) charging Nelson with one count of Conspiracy to Launder Money, in violation of 18

U.S.C. § 1956(h). Dkt. #1. On May 10, 2018, an Information was filed in cause number 1:18-

cr-00145 (Southern District of Indiana) charging Boyd with one count of Conspiracy to Launder

Money, in violation of 18 U.S.C. § 1956(h). Dkt. #1.

       18.     On October 11, 2017, the DEA received a timely claim to the Defendant Vehicle

from Attorney Stephen Gerald Gray on behalf of McDaniel. No other claims or petitions were

received for the Defendant Vehicle.




                                                  4
Case 1:19-cv-00032-JMS-MPB Document 1 Filed 01/04/19 Page 5 of 7 PageID #: 5



       19.     On May 10, 2018, a petition to enter plea of guilty and plea agreement was filed

in cause number 1:17-cr-00190 and cause number 1:18-cr-00145 wherein Boyd agreed to plead

guilty to one count of Conspiracy to Distribute Controlled Substances, in violation of 21 U.S.C.

§§ 841(a)(1) and 846 (Count One, cause number 1:17-cr-00190); and one count of Conspiracy to

Launder Money, in violation of 18 U.S.C. § 1956(h) (Count One, cause number 1:18-cr-00145).

Dkt. 125.    On August 30, 2018, the Court accepted Boyd’s pleas and adjudged him guilty.

Dkt. 162.

       20.     On April 6, 2018, a petition to enter plea of guilty and plea agreement was filed in

cause number 1:17-cr-00190 and in cause number 1:18-cr-00106 wherein Nelson agreed to plead

guilty to Conspiracy to Distribute Controlled Substances, in violation of 21 U.S.C. §§ 841(a)(1)

and 846 (Count One, cause number 1:17-cr-00190); and one count of Conspiracy to Launder

Money, in violation of 18 U.S.C. § 1956(h) (Count One, cause number 1:18-cr-00106).            Dkt.

115.   On July 17, 2018, the Court accepted Nelson’s pleas and adjudged him guilty.         Dkt. 147.

                                    PERTINENT STATUTES

       21.     Under 21 U.S.C. § 841(a)(1), it is unlawful for any person to manufacture,

distribute, or dispense – or possess with intent to manufacture, distribute, or dispense – a

controlled substance.

       22.     Under 21 U.S.C. § 881(a)(4), all conveyances, including vehicles, which are used

or are intended for use to transport or in any manner to facilitate the transportation, sale, receipt,

possession, or concealment of controlled substances shall be subject to forfeiture to the United

States and no property right shall exist in them.




                                                    5
Case 1:19-cv-00032-JMS-MPB Document 1 Filed 01/04/19 Page 6 of 7 PageID #: 6



                                      CLAIM FOR RELIEF

       23.     Based on the facts alleged above, the Defendant Vehicle is a “vehicle[] … which

[was] used, or [was] intended for use, to transport, or in any manner to facilitate the

transportation, sale, receipt, possession, or concealment of” controlled substances distributed,

dispensed, or acquired in violation of the Controlled Substances Act, and is therefore subject to

forfeiture to the United States pursuant to Title 21, United States Code, Section 881(a)(4).

       WHEREFORE, the United States prays that the Clerk of the Court issue a warrant for

arrest of the Defendant Vehicle pursuant to Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions; that due notice be given to all

parties to appear and show cause why the forfeiture should not be decreed; that judgment be

entered declaring the Defendant Vehicle forfeited to the United States for disposition

according to law; and that the United States be granted all other just and proper relief.

                                                      Respectfully submitted,

                                                      JOSH J. MINKLER
                                                      United States Attorney

                                              By:     s/Eric P. Babbs
                                                      Eric P. Babbs
                                                      Special Assistant United States Attorney
                                                      Office of the United States Attorney
                                                      10 W. Market St., Suite 2100
                                                      Indianapolis, Indiana 46204-3048
                                                      Telephone: (317) 226-6333
                                                      Fax: (317) 226-5027




                                                  6
Case 1:19-cv-00032-JMS-MPB Document 1 Filed 01/04/19 Page 7 of 7 PageID #: 7




                                     7
                 Case 1:19-cv-00032-JMS-MPB Document 1-1 Filed 01/04/19 Page 1 of 2 PageID #: 8
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     ONE 2015 CHEVROLET CITY EXPRESS LS
                                                                                                             VIN 3N63M0YN1FK725252

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Marion
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
U.S. Attorney, Eric P. Babbs, SAUSA
10 W Market St., Suite 2100, Indianapolis, IN 46204 317-226-6333


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Title 21, United States Code, Section 881
VI. CAUSE OF ACTION Brief description of cause:
                                          Forfeiture of vehicle that constitutes property used to facilitate a controlled substance offense
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION         DEMAND $                                                                               CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Tanya Walton Pratt                                                                             DOCKET NUMBER 1:17-cr-00190-TWP-TAB
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/03/2019                                                              /s/ Eric P. Babbs
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
               Case 1:19-cv-00032-JMS-MPB Document 1-1 Filed 01/04/19 Page 2 of 2 PageID #: 9
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:19-cv-00032-JMS-MPB Document 1-2 Filed 01/04/19 Page 1 of 2 PageID #: 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                                Plaintiff,             )
                                                       )
                v.                                     )       Cause No. 1:19-cv-00032
                                                       )
 ONE 2015 CHEVROLET CITY EXPRESS LS                    )
 VIN 3N63M0YN1FK725252,                                )
                                                       )
                                Defendant.             )

                          WARRANT FOR ARREST OF PROPERTY

 TO:    ANY OFFICER OR EMPLOYEE OF THE UNITED STATES

        WHEREAS a Complaint for Forfeiture In Rem has been filed in this Court on the 4th day

 of January, 2019, by Josh J. Minkler, United States Attorney for the Southern District of Indiana,

 against One 2015 Chevrolet City Express LS VIN: 3N63M0YN1FK725252, defendant herein,

 for reasons and causes set forth in the Complaint;

        YOU ARE HEREBY COMMANDED to take custody of and to deliver the defendant

 vehicle into the possession of the United States Marshals for the Southern District of Indiana, to

 be detained in the possession of the Marshals until further order of this Court, and you will make

 return thereon not later than ten (10) days after execution of process.

 Dated: _____________

                                                               _______________________
                                                               Laura A. Briggs, Clerk
                                                               United States District Court
                                                               Southern District of Indiana
Case 1:19-cv-00032-JMS-MPB Document 1-2 Filed 01/04/19 Page 2 of 2 PageID #: 11



              Arrest Warrant to be issued by the Clerk pursuant to
                 Rule G(3)(b)(i) of the Supplemental Rules for
           Admiralty or Maritime Claims and Asset Forfeiture Actions,
                  for property in custody of the United States.




                                       2
